DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group 1, claims 1-18 in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
As a matter of interpretation, it is noted that claim 1 requires a first deflection pattern and a second deflection pattern – but the claim is comprising and the patterns are required to be on at least the portion of the rod/crucible as described.  Therefore, a pattern that covers the entirety of the rod/crucible would meet the deflection pattern requirements as claimed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such limitations are:
a) deflection device in claim 1, structure not disclosed in the specification, and
b) control device in claim 1, structure not disclosed in the specification, and 
c) thrust device in claim 4, structure not disclosed in the specification.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “deflection device”, “control device” and “thrust device” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In regard to the deflection device, the device is mentioned several times in the specification but there is no structure associated with the device.  The device is depicted in the figure, but only depicted as a box, without any further guidance to the structure, material or acts to perform the claimed function.  The deflection device is used by the control device but it is not clear exactly how or what structure is involved.
The deflection device will be interpreted as any device that it is capable of deflecting an electron beam.
In regard to the control device, the device is mentioned several times in the specification but there is no structure associated with the device.  The device is depicted in the figure, but only depicted as a box, without any further guidance to the structure, material or acts to perform the claimed function.  There is no indication of the structure involved or how the control device “is configured” such that it effects the claimed first and second deflection patterns.

It is further noted that the control device controls deflection by means of the deflection device and then further the control device is configured to control a first and second deflection pattern – claim 1 is further indefinite because it lacks any nexus between the claimed controller actions in regard to deflection and the deflection device.
In regard to the thrust device, there is again no described, the figures depict a box and there is no related description of any structure that can effect a thrust.  It is not clear if the thrust device is merely an attachment to the described rod or if it actually includes a motor or some type of drive mechanism – therefore the thrust device will be related to any part that is connected to an evaporant rod that is driven. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 12 is rejected because the claims require steps to be n and m times, wherein the two are “natural numbers”, but this allows for either to be zero and claim one requires both the first and second deflection patterns.
	Claims 12-17 requires that the control device is “configured such that”, but it is not clear how the structure is modified as claimed, a configuration ‘such that’ is overly vague, if the intent is to further modify the steps carried out by a controller then the language should be amended to clarify as such.
	Further to claims 13-17, the claims describe “passes” but there is no claim basis for what a multiple pass is.  There are multiple deflection patterns but no description in claim 1 of passes or clarity in claims 13 or 14 of what a pass exactly is.  The claim is an apparatus claim and does not inherently include any “passes”.  If the step is related to a controller instruction, the language should be clarified.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   
The following claim terms (subject to claim interpretation under 112(f) as per above), lack sufficient specific structure:
a) deflection device in claim 1, structure not disclosed in the specification, and
b) control device in claim 1, structure not disclosed in the specification.
c) thrust device in claim 4, structure not disclosed in the specification.
In regard to the defection device, the specification only describes the deflection device by its purpose of deflecting the electron beam, the term is used in the specification as part 102a but there is no structure beyond a box in the drawings to explain or describe the actual defection of the electron beam.  Without disclosure of the structure, materials or acts for performing the functions or any link of structure to the function, one cannot conclude the inventor was in possession of the claimed invention.
In regard to the control device, the specification only describes the control device by its purpose of controlling the deflection of the electron beam (and it controls it by means of the deflection device), the term is used in the specification as part 108 but there is no structure beyond a box in the drawings to explain or describe the actual defection of the electron beam.  Without disclosure of the structure, materials or acts for 
In regard to the thrust device, the specification only describes the thrust device by its purpose of deflecting the electron beam, the term is used in the specification as but there is no structure beyond a box in the drawings to explain or describe the device – so it is not clear if it is a portion that connects to the evaporant rod to allow it to be pushed or actually a mechanism such as a motor or the like.  Without disclosure of the structure, materials or acts for performing the functions or any link of structure to the function, one cannot conclude the inventor was in possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffel (DE102010035315, machine translation) in view of Malischke (2003/0019430) a Patz (3,869,675) and alternatively in further view of Groves (2004/0118347)
Scheffel teaches an electron beam vaporizer comprising:
- an electron beam source – see 5 per Fig. 1,
- a ring crucible having a passage opening, see crucible 3a which includes an
- evaporant which is understood as per the figure to be a rod,
- a deflection device and control device – Scheffel teaches that the electron beam is deflected by means of a deflection control [0019] – so suggests a deflection device and a control device, but does not teach the details of the same.  
	Malischke teaches that an arrangement for controlling deflection of an electron beam for impacting a deposition source includes a control unit and deflection modules, see abstract, Fig. 1 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the control unit and deflection modules of Malischke in the evaporation apparatus of Ekkehart as Ekkehart teaches controlling the deflection but does not expressly teach elements to do so, beyond general “deflection control” and Malischke teaches particular components that are useful for the same.
	In regard to the control device being configured to control the deflection pattern – the combined art does not teach the claimed control wherein there is a first and second deflection pattern.
Patz teaches that it is operable to control the intensity of an electron beam used to vaporize a compound (see abstract) in various portions of the evaporant surface (col 2, line 39 – col 3, line 26).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the electron beam of Scheffel and Malischke such that the intensity varies with location as Patz teaches that it is beneficial for a process of vaporizing material.  Patz exemplifies an increase of intensity at the outer edge but the claim is not particularly limited as long as the intensity is varied.  
	The combined art is held to teach all elements of the instant claim, to the extent though, that Scheffel does not explicitly state that the vaporization material is a rod and the crucible is a ring, the teachings of Grove are applied.  Grove teaches that in a vapor deposition process wherein an electron gun is used to evaporate the material, it is operable to use a rod and a ring crucible with a continuous rod feeding arrangement [0066].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the rod and ring crucible of Groves to the deposition apparatus of Scheffel as Scheffel does not state the exact crucible and evaporant type and Groves teaches that a rod and ring crucible is an effective adaption, particularly wherein the continuous feed of the rod would be understood to be beneficial for continuous process.  It is also noted that in the cited figure of Scheffel the evaporant is depicted with an arrow to suggest a continuous feeding of the same.
	Regarding claim 2, the crucible and rod have the same shape as per the combined art – see Fig. 2 of Scheffel, wherein the rod extends to the same intersection line of the ring crucible (and wherein, if required, the rod of Groves replaces the evaporant of Scheffel).
Regarding claim 3, the combined art is silent on the dimensions/gap between the rod and crucible, but as per MPEP 2144.04 IV. A. a selection and/or modification of the size of a component is obvious without a showing of criticality of the claimed dimension.  The prior art does not indicate per Fig. 2 of Scheffel that there is any gap therefore one would readily select less than 1 cm if that resulted in an operable vaporization. 
	Regarding claim 4, per the combined art of Scheffel and Groves, it is understood that there is some type of a thrust device since Scheffel suggests the same, Groves explicitly states that the rod is continuously fed and the “thrust device” is indefinite and therefore interpreted as any element that causes movement of the rod.  It is further noted that Groves includes a ‘material feeder’ at the bottom of Fig. 6.
	Regarding claim 5, the predefined speed is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Wherein the combined art teaches that the rod is continuously fed, it is understood to be fed at some feed rate and would operably be fed at the claimed rate range with an expectation of operability in feeding the rod for vaporization.
	Regarding claim 6, as per claim 1, the claims are comprising and the pattern is not limited to being formed only in the claimed areas.  The combined prior art meets forming a pattern and again forming a pattern.
Regarding claims 7 and 8, the apparatus is capable of being turned on and off and of forming the pattern as required – therefore, as per the intended use arguments of claim 5, the device is capable of forming the claimed patterns for any amount of time such as within the claimed range.  The carrying out of a process for a particular time period is intended use and there is no claimed or described structure that distinguishes the claims from the prior art.  Furthermore, as per claim 5 above the selection of a particular process time is obvious without a showing of criticality.
	Regarding claim 9, the claim is comprising and the deflection patterns can include any range of the rod and crucible as long as they include the claimed portion – and in order to vaporize the rod the prior art deflection patterns are understood to meet the claimed portion of the material.
	Regarding claim 10, it is initially held that the electron beam spot size is an intended use of the apparatus and the electron beam of the prior art would be capable of being controlled to any size including that claimed.
	However, to the extent that the spot size of the electron beam is considered a portion of the apparatus, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as the spot size of an electron beam. Absent evidence showing such criticality use of the claimed electron spot size would have been prima facie obvious. 
Regarding claim 11, again, as per above, the claimed portions are inclusive of the entirety of the vaporization rod and therefore the limitations are met.  
	Regarding claim 12, again, as per above, the first and second deflection patterns are not mutually exclusive as claimed (the claims are comprising therefore the pattern can include all portions of the rod and crucible). Further, natural numbers include zero and so the claim only requires one deflection pattern.
	Regarding claims 14, 16 and 17, the requirement for a ‘pass’ is not limited, but the prior art system is capable of and understood to be turned on and off, therefore this will be interpreted as meeting the requirement for different passes.  The claims again do not limit the scope of the patterns, as they are comprising and in regard to claims 16 and 17, as per claims 7 and 8 above, process time is not a patentable distinction.
	Regarding claim 18, the teachings include depositing a ceramic material [0017] but not specifically the rod comprising ceramic, however, as per MPEP 2144.07, the selection of a known material for its intended use would have been obvious without a showing of criticality.  To select a ceramic (i.e. titanium oxide) vaporization material would have been an obvious modification of the teachings.  

Claims 1-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffel (DE102010035315, machine translation) in view of Malischke (2003/0019430) and Partridge (3,869,675) and alternatively in further view of Groves (2004/0118347).

	Partridge,teaches that it is effective to control an electron beam to vaporize a compound wherein the power density is varied (Example 1).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to vary the electron beam power as taught by Partridge by the controller of Scheffel and Malischke as Partridge teaches that it is advantageous for forming a layer.  It is noted that in other embodiments Scheffel teaches multiple sources.  Partridge teaches that the power is varied at any time on any of the sources – the “configuration” clause does not require the first and second deflection patterns to occur at the same time nor are they particularly limited to the particularly claimed regions (i.e. the first and second deflection patterns may contact the entire surface of the evaporant). 
	Claims 2-12, 14, and 16-18 are rejected as per the first rejection above and the entirety will not be repeated.

Comments
Claims 13 and 15 have not been rejected over the prior art.  The claims are not noted as allowable because of the elements that are not at this point properly supported in the specification and it is further not clear what the ‘passes’ refer to.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715